Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 19-BG-629

                      IN RE CHIDINMA M. IWUJI, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 478118)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                 (DDN 007-18)

                             (Decided: January 2, 2020)

      Before GLICKMAN and FISHER, Associate Judges, and NEBEKER, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of a petition for negotiated attorney discipline. See D.C. Bar

R. XI, § 12.1(c). The petition is based on Respondent’s voluntary acknowledgement

that she engaged in commingling of funds and failed to maintain complete records
                                         2


of entrusted funds, in violation of D.C. Rules of Professional Conduct 1.15(a).

Disciplinary Counsel stipulated that it could not prove Respondent engaged in

misappropriation of entrusted funds or that any client or third party was prejudiced

or harmed by Respondent’s handling of entrusted funds and failure to maintain

complete records of those funds. The proposed discipline is a public censure with

conditions.



      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

that this case is appropriate for negotiated discipline and that the proposed

disposition is not unduly lenient or inconsistent with dispositions imposed for

comparable professional misconduct. Accordingly, it is


      ORDERED that respondent Chidinma M. Iwuji is hereby publicly censured

and shall comply with the following conditions: (1) Respondent shall take three

hours of pre-approved continuing legal education related to the maintenance of trust

accounts, record keeping, and/or safekeeping client property, and shall certify and

provide proof that she met this requirement to the Office of Disciplinary Counsel

within six months from the date of this opinion; (2) Respondent shall execute a

waiver allowing Dan Mills, Manager of the Practice Management Advisory Service

of the District of Columbia Bar and/or the assigned practice monitor to communicate
                                           3


directly with Disciplinary Counsel regarding her compliance; and (3) Respondent

shall remain in full compliance with the practice monitor’s requirements for a period

of twelve consecutive months, sign an acknowledgment that she is in compliance

with these requirements, and file the acknowledgment with Disciplinary Counsel no

later than two years after the date of this opinion.

                                        So ordered.